
	
		I
		111th CONGRESS
		1st Session
		H. R. 2688
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Pallone (for
			 himself and Ms. DeGette) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to improve
		  the State plan amendment option for providing home and community-based services
		  under the Medicaid Program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Empowered at Home Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Strengthening the Medicaid Home and Community-Based State
				Plan Amendment Option
					Sec. 101. Removal of barriers to providing home and
				community-based services under State plan amendment option for individuals in
				need.
					Sec. 102. Increase in Federal medical assistance percentage
				(FMAP) for the provision of home and community-based services under Medicaid
				through the State plan amendment option.
					Sec. 103. Annual report on use of Medicaid State plan amendment
				option for home and community-based services.
					Title II—State Grants to Facilitate Home and Community-Based
				Services and Promote Health
					Sec. 201. Reauthorization of Medicaid investment grants and
				expansion of permissible uses in order to facilitate the provision of home and
				community-based and other long-term care services.
					Sec. 202. Health promotion grants.
					Title III—Promoting and Protecting Community Living
					Sec. 301. Mandatory application of spousal impoverishment
				protections to recipients of home and community-based services.
					Sec. 302. Exclusion of 6 months of average cost of nursing
				facility services from assets or resources for purposes of eligibility for home
				and community-based services.
					Title IV—Miscellaneous
					Sec. 401. Improved data collection.
					Sec. 402. GAO report on Medicaid home health services and the
				extent of consumer self-direction of such services.
				
			IStrengthening the
			 Medicaid Home and Community-Based State Plan Amendment Option
			101.Removal of
			 barriers to providing home and community-based services under State plan
			 amendment option for individuals in need
				(a)Parity with
			 income eligibility standard for institutionalized individualsParagraph (1) of section 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)) is amended by striking 150
			 percent of the poverty line (as defined in section 2110(c)(5)) and
			 inserting 300 percent of the supplemental security income benefit rate
			 established by section 1611(b)(1).
				(b)Authority To
			 offer different type, amount, duration, or scope of home and community-based
			 servicesSection 1915(i) of the Social Security Act (42 U.S.C.
			 1396n(i)) is amended by adding at the end the following new paragraph:
					
						(6)Authority to
				offer different type, amount, duration, or scope of home and community-based
				servicesA State may offer home and community-based services to
				individuals under this paragraph that differ in type, amount, duration, or
				scope from the home and community-based services offered to other such
				individuals, taking into account the needs-based criteria established under
				paragraph (1)(A), so long as such services are within the scope of services
				described in paragraph (4)(B) of subsection (c) for which the Secretary has the
				authority to approve a waiver and do not include room or
				board.
						.
				(c)Removal of
			 limitation on scope of servicesParagraph (1) of section 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)), as amended by subsection (a), is
			 amended by striking or such other services requested by the State as the
			 Secretary may approve
				(d)Optional
			 eligibility category To provide full medicaid benefits to individuals receiving
			 home and community-based services under a State plan amendment
					(1)In
			 generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(ii)) is amended—
						(A)in subclause
			 (XVIII), by striking or at the end;
						(B)in subclause
			 (XIX), by adding or at the end; and
						(C)by inserting after
			 subclause (XIX), the following new subclause:
							
								(XX)who are eligible
				for home and community-based services under needs-based criteria established
				under paragraph (1)(A) of section 1915(i) and who will receive home and
				community-based services pursuant to a State plan amendment under section
				1915(i);
								.
						(2)Conforming
			 amendments
						(A)Section 1903(f)(4)
			 of the Social Security Act (42 U.S.C. 1396b(f)(4)) is amended in the matter
			 preceding subparagraph (A), by inserting 1902(a)(10)(A)(ii)(XX),
			 after 1902(a)(10)(A)(ii)(XIX),.
						(B)Section 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding
			 paragraph (1)—
							(i)in
			 clause (xii), by striking or at the end;
							(ii)in
			 clause (xiii), by adding or at the end; and
							(iii)by
			 inserting after clause (xiii) the following new clause:
								
									(xiv)individuals who are eligible for
				home and community-based services under needs-based criteria established under
				paragraph (1)(A) of section 1915(i) and who will receive home and
				community-based services pursuant to a State plan amendment under such
				subsection,
									.
							(e)Elimination of
			 option To limit number of eligible individuals or length of period for
			 grandfathered individuals if eligibility criteria is modifiedParagraph (1) of section 1915(i) of such
			 Act (42 U.S.C. 1396n(i)) is amended—
					(1)by striking subparagraph (C) and inserting
			 the following:
						
							(C)Projection of number of individuals to be
				provided home and community-based servicesThe State submits to
				the Secretary, in such form and manner, and upon such frequency as the
				Secretary shall specify, the projected number of individuals to be provided
				home and community-based services.
							;
				and
					(2)in subclause (II)
			 of subparagraph (D)(ii), by striking to be eligible for such services
			 for a period of at least 12 months beginning on the date the individual first
			 received medical assistance for such services and inserting to
			 continue to be eligible for such services after the effective date of the
			 modification and until such time as the individual no longer meets the standard
			 for receipt of such services under such pre-modified criteria.
					(f)Elimination of
			 option To waive statewidenessParagraph (3) of section 1915(i) of such
			 Act (42 U.S.C. 1396n(3)) is amended by striking section 1902(a)(1)
			 (relating to statewideness) and .
				(g)Effective
			 dateThe amendments made by this section take effect on the first
			 day of the first fiscal year quarter that begins after the date of enactment of
			 this Act.
				102.Increase in
			 Federal medical assistance percentage (FMAP) for the provision of home and
			 community-based services under Medicaid through the State plan amendment
			 option
				(a)In
			 generalSection 1905(b) of the Social Security Act (42 U.S.C.
			 1396d(b)) is amended by adding at the end the following: Notwithstanding
			 the previous provisions of this subsection, the Federal medical assistance
			 percentage with respect to amounts expended as medical assistance for home and
			 community-based services provided through a State plan amendment that satisfies
			 the requirements of section 1915(i) shall be the enhanced FMAP (as defined in
			 section 2105(b)), but determined by substituting 10 percent for
			 30 percent in such section..
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to home and
			 community-based services furnished on or after October 1, 2009.
				103.Annual report on
			 use of Medicaid State plan amendment option for home and community-based
			 servicesThe Secretary of
			 Health and Human Services shall submit to Congress an annual report on the
			 extent to which State Medicaid plans have adopted a State plan amendment under
			 section 1915(i) of the Social Security Act (42 U.S.C. 1396n(i)), as amended by
			 this title, for medical assistance for home and community-based services for
			 elderly and disabled individuals. Each such report shall include the number of
			 beneficiaries who are provided services under such an amendment and on changes
			 made in the use of waiver authority under section 1915(c) of such Act (42
			 U.S.C. 1396n(c)) as a result of implementation of such a State plan
			 amendment.
			IIState
			 Grants to Facilitate Home and Community-Based Services and Promote
			 Health
			201.Reauthorization
			 of Medicaid investment grants and expansion of permissible uses in order to
			 facilitate the provision of home and community-based and other long-term care
			 services
				(a)2-year
			 reauthorization; increased fundingSection 1903(z)(4)(A) of the
			 Social Security Act (42 U.S.C. 1396b(z)(4)(A)) is amended—
					(1)in clause (i), by
			 striking and at the end;
					(2)in clause (ii), by
			 striking the period at the end and inserting ; and; and
					(3)by inserting after
			 clause (ii), the following new clauses:
						
							(iii)$150,000,000 for
				fiscal year 2010; and
							(iv)$150,000,000 for
				fiscal year
				2011.
							.
					(b)Expansion of
			 permissible usesSection 1903(z)(2) of the Social Security Act
			 (42 U.S.C. 1396b(z)(2)) is amended by adding at the end the following new
			 subparagraphs:
					
						(G)(i)Methods for ensuring the
				availability and accessibility of home- and community-based services in the
				State, recognizing multiple delivery options that take into account differing
				needs of individuals, through the creation or designation (in consultation with
				organizations representing elderly individuals and individuals of all ages with
				physical, mental, cognitive, or intellectual impairments, and organizations
				representing the long-term care workforce, including organized labor, and
				health care and direct service providers) of one or more statewide or regional
				public entities or nonprofit organizations (such as fiscal intermediaries,
				agencies with choice, home care commissions, public authorities, worker
				associations, consumer-owned and controlled organizations (including
				representatives of individuals with severe intellectual or cognitive
				impairment), area agencies on aging, independent living centers, aging and
				disability resource centers, or other disability organizations) which
				may—
								(I)develop programs where qualified
				individuals provide home- and community-based services while solely or jointly
				employed by recipients of such services;
								(II)facilitate the training and recruitment
				of qualified health and direct service professionals and consumers who use
				services;
								(III)recommend or develop a system to set
				wages and benefits, and recommend commensurate reimbursement rates;
								(IV)with meaningful ongoing involvement from
				consumers and workers (or their respective representatives), develop procedures
				for the appropriate screening of workers, create a registry or registries of
				available workers, including policies and procedures to ensure no interruption
				of care for eligible individuals;
								(V)assist consumers in identifying
				workers;
								(VI)act as a fiscal intermediary;
								(VII)assist workers in finding employment,
				including consumer-directed employment;
								(VIII)provide funding for disability
				organizations, aging organizations, or other organizations, to assume roles
				that promote consumers’ ability to acquire the necessary skills for directing
				their own services and financial resources; or
								(IX)create workforce development plans on a
				regional or statewide basis (or both), to ensure a sufficient supply of
				qualified home and community-based services workers, including reviews and
				analyses of actual and potential worker shortages, training and retention
				programs for home and community-based services workers (which may include, as
				determined appropriate by the State, allowing participation in such training to
				count as an allowable work activity under the State temporary assistance for
				needy families program funded under part A of title IV), and plans to assist
				consumers with finding and retaining qualified workers.
								(ii)Nothing in clause (i) shall be
				construed as prohibiting the use of funds made available to carry out this
				subparagraph for start-up costs associated with any of the activities described
				in subclauses (I) through (IX), as requiring any consumer to hire workers who
				are listed in a worker registry developed with such funds, or to limit the
				ability of consumers to hire or fire their own workers.
							(H)Methods for
				providing an integrated and efficient system of long-term care through a review
				of the Federal, State, local, and private long-term care resources, services,
				and supports available to elderly individuals and individuals of all ages with
				physical, mental, cognitive, or intellectual impairments and the development
				and implementation of a plan to fully integrate such resources, services, and
				supports by aggregating such resources, services, and supports to create a
				consumer-centered and cost-effective resource and delivery system and expanding
				the availability of home and community-based services, and that is designed to
				result in administrative savings, consolidation of common activities, and the
				elimination of redundant
				processes.
						.
				(c)Allocation of
			 funds
					(1)Elimination of
			 current law requirements for allocation of fundsSection
			 1903(z)(4)(B) of the Social Security Act (42 U.S.C. 1396b(z)(4)(B)) is amended
			 by striking the second and third sentences.
					(2)Assurance of
			 funds to facilitate the provision of home and community-based services and
			 integrated systems of long-term careSection 1903(z)(4)(B) of the
			 Social Security Act (42 U.S.C. 1396b(z)(4)(B)), as amended by paragraph (1), is
			 amended by inserting after the first sentence the following new sentence:
			 Such method shall provide that 50 percent of such funds shall be
			 allocated among States that design programs to adopt the innovative methods
			 described in subparagraph (G) or (H) (or both) of paragraph
			 (2)..
					(d)Renaming
			 programThe heading of section 1903(z) of such Act is amended by
			 striking Transformation and inserting
			 Investment.
				(e)ClarificationSuch
			 section is further amended by adding at the end the following new
			 paragraph:
					
						(6)Clarification of
				protection of beneficiariesNothing in this section shall be construed
				as authorizing States to use payments provided under this subsection for the
				purpose of limiting eligibility or benefits under this
				title.
						.
				(f)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2009.
				202.Health
			 promotion grants
				(a)DefinitionsIn
			 this section:
					(1)Eligible
			 Medicaid beneficiaryThe term eligible Medicaid
			 beneficiary means an individual who is enrolled in the State Medicaid
			 plan under title XIX of the Social Security Act and—
						(A)has attained the
			 age of 60 and is not a resident of a nursing facility; or
						(B)is an adult with a
			 physical, mental, cognitive, or intellectual impairment.
						(2)Eligible
			 StateThe term eligible State means a State that
			 submits an application to the Secretary for a grant under this section, in such
			 form and manner as the Secretary shall require.
					(3)Evidence- and
			 community-based health promotion programThe term evidence-
			 and community-based health promotion program means a community-based
			 program (such as a program for chronic disease self-management, physical or
			 mental activity, falls prevention, smoking cessation, or dietary modification)
			 that has been objectively evaluated and found to improve health outcomes or
			 meet health promotion goals by preventing, delaying, or decreasing the severity
			 of physical, mental, cognitive, or intellectual impairment and that meets
			 generally accepted standards for best professional practice.
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(b)Authority To
			 conduct demonstration projectThe Secretary shall award grants on
			 a competitive basis to eligible States to conduct in accordance with this
			 section an evidence- and community-based health promotion program that is
			 designed to achieve the following objectives with respect to eligible Medicaid
			 beneficiaries:
					(1)Lifestyle
			 changesTo empower eligible Medicaid beneficiaries to take more
			 control over their own health through lifestyle changes that have proven
			 effective in reducing the effects of chronic disease and slowing the
			 progression of disability.
					(2)DiffusionTo
			 mobilize the Medicaid, aging, disability, public health, and nonprofit networks
			 at the State and local levels to accelerate the translation of credible
			 research into practice through the deployment of low-cost evidence-based health
			 promotion and disability prevention programs at the community level.
					(c)Selection and
			 amount of grant awardsIn awarding grants to eligible States
			 under this section and determining the amount of the awards, the Secretary
			 shall—
					(1)take into
			 consideration the manner and extent to which the eligible State proposes to
			 achieve the objectives specified in subsection (b); and
					(2)give preference to
			 eligible States proposing—
						(A)programs through
			 public service provider organizations or other organizations with expertise in
			 serving eligible Medicaid beneficiaries;
						(B)strong State-level
			 collaboration across, Medicaid agencies, State units on aging, State
			 independent living councils, State associations of Area Agencies on Aging, and
			 State agencies responsible for public health; or
						(C)interventions that
			 have already demonstrated effectiveness and replicability in a community-based,
			 nonmedical setting.
						(d)Use of
			 fundsAn eligible State awarded a grant under this section shall
			 use the funds awarded to develop, implement, and sustain high quality evidence-
			 and community-based health promotion programs. As a condition of being awarded
			 such a grant, an eligible State shall agree to—
					(1)implement such
			 programs in at least 3 geographic areas of the State; and
					(2)develop the
			 infrastructure and partnerships that will be necessary over the long-term to
			 effectively embed evidence- and community-based health promotion programs for
			 eligible Medicaid beneficiaries within the statewide health, aging, disability,
			 and long-term care systems.
					(e)Technical
			 assistanceThe Secretary shall provide assistance to eligible
			 States awarded grants under this section, subgrantees and their partners,
			 program organizers, and others in developing evidence- and community-based
			 health promotion programs.
				(f)Payments to
			 eligible States; carryover of unused grant amounts
					(1)PaymentsFor
			 each calendar quarter of a fiscal year that begins during the period for which
			 an eligible State is awarded a grant under this section, the Secretary shall
			 pay to the State from its grant award for such fiscal year an amount equal to
			 the lesser of—
						(A)the amount of
			 qualified expenditures made by the State for such quarter; or
						(B)the total amount
			 remaining in such grant award for such fiscal year (taking into account the
			 application of paragraph (2)).
						(2)Carryover of
			 unused amountsAny portion of a State grant award for a fiscal
			 year under this section remaining available at the end of such fiscal year
			 shall remain available for making payments to the State for the next 4 fiscal
			 years, subject to paragraph (3).
					(3)Reawarding of
			 certain unused amountsIn the case of a State that the Secretary
			 determines has failed to meet the conditions for continuation of a
			 demonstration project under this section in a succeeding year, the Secretary
			 shall rescind the grant award for each succeeding year, together with any
			 unspent portion of an award for prior years, and shall add such amounts to the
			 appropriation for the immediately succeeding fiscal year for grants under this
			 section.
					(4)Preventing
			 duplication of paymentThe payment under a demonstration project
			 with respect to qualified expenditures shall be in lieu of any payment with
			 respect to such expenditures that would otherwise be paid to the State under
			 section 1903(a) of the Social Security Act (42 U.S.C. 1396a(a)). Nothing in the
			 previous sentence shall be construed as preventing a State from being paid
			 under such section for expenditures in a grant year for which payment is
			 available under such section 1903(a) after amounts available to pay for such
			 expenditures under the grant awarded to the State under this section for the
			 fiscal year have been exhausted.
					(g)EvaluationNot
			 later than 3 years after the date on which the first grant is awarded to an
			 eligible State under this section, the Secretary shall, by grant, contract, or
			 interagency agreement, conduct an evaluation of the demonstration projects
			 carried out under this section that measures the health-related, quality of
			 life, and cost outcomes for eligible Medicaid beneficiaries and includes
			 information relating to the quality, infrastructure, sustainability, and
			 effectiveness of such projects.
				(h)AppropriationsThere
			 are appropriated, from any funds in the Treasury not otherwise appropriated,
			 the following amounts to carry out this section:
					(1)Grants to
			 statesFor grants to States, to remain available until
			 expended—
						(A)$4,000,000 for
			 fiscal year 2010;
						(B)$6,000,000 for
			 fiscal year 2011;
						(C)$8,000,000 for
			 fiscal year 2012;
						(D)$10,000,000 for
			 fiscal year 2013; and
						(E)$12,000,000 for
			 fiscal year 2014.
						(2)Technical
			 assistanceFor the provision of technical assistance through such
			 center in accordance with subsection (e)—
						(A)$800,000 for fiscal
			 year 2010;
						(B)$1,200,000 for
			 fiscal year 2011;
						(C)$1,600,000 for
			 fiscal year 2012;
						(D)$2,000,000 for
			 fiscal year 2013; and
						(E)$2,400,000 for
			 fiscal year 2014.
						(3)EvaluationFor
			 conducting the evaluation required under subsection (g), $4,000,000 for fiscal
			 year 2012.
					IIIPromoting and
			 Protecting Community Living
			301.Mandatory
			 application of spousal impoverishment protections to recipients of home and
			 community-based services
				(a)In
			 generalSection 1924(h)(1)(A)
			 of the Social Security Act (42 U.S.C. 1396r–5(h)(1)(A)) is amended by striking
			 (at the option of the State)is described in section
			 1902(a)(10)(A)(ii)(VI) and inserting is eligible for medical
			 assistance for home and community-based services under subsection (c), (d),
			 (e), (i), or (k) of section 1915.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2009.
				302.Exclusion of 6
			 months of average cost of nursing facility services from assets or resources
			 for purposes of eligibility for home and community-based services
				(a)In
			 generalSection 1917 of the
			 Social Security Act (42 U.S.C. 1396p) is amended by adding at the end the
			 following new subsection:
					
						(i)Exclusion of 6
				months of average cost of nursing facility services from home and
				community-based services eligibility
				determinationsNotwithstanding any other provision of law, each
				State shall exclude from any determination of an individual's assets or
				resources, for purposes of determining the eligibility of the individual for
				medical assistance for home and community-based services under subsection (c),
				(d), (e), (i), or (k) of section 1915 (if a State imposes an limitation on
				assets or resources for purposes of eligibility for such services), an amount
				equal to six times the amount applicable under subsection (c)(1)(E)(ii)(II) (at
				the time such determination is
				made).
						.
				(b)Rule of
			 constructionNothing in the amendment made by subsection (a)
			 shall be construed as affecting a State's option to apply less restrictive
			 methodologies under section 1902(r)(2) for purposes of determining income and
			 resource eligibility for individuals specified in that section.
				(c)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2009.
				IVMiscellaneous
			401.Improved data
			 collection
				(a)Secretarial
			 requirement To revise data reporting forms and systems To ensure uniform and
			 consistent reporting by StatesNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Administrator of the Centers for Medicare & Medicaid Services,
			 shall revise CMS Form 372, CMS Form 64, and CMS Form 64.9 (or any successor
			 forms) and the Medicaid Statistical Information Statistics (MSIS) claims
			 processing system to ensure that, with respect to any State that provides
			 medical assistance to individuals under a waiver or State plan amendment
			 approved under subsection (c), (d), (e), (i), (j), or (k) of section 1915 of
			 the Social Security Act (42 U.S.C. 1396n), the State reports to the Secretary,
			 not less than annually and in a manner that is consistent and uniform for all
			 States (and, in the case of medical assistance provided under a waiver or State
			 plan amendment under any such subsection for home- and community-based
			 services, in a manner that is consistent and uniform with the data required to
			 be reported for purposes of monitoring or evaluating the provision of such
			 services under the State plan or under a waiver approved under section 1115 of
			 the Social Security Act (42 U.S.C. 1315) to provide such services) the
			 following data:
					(1)The total number of individuals provided
			 medical assistance for such services under each waiver to provide such services
			 conducted by the State and each State plan amendment option to provide such
			 services elected by the State.
					(2)The total amount of expenditures incurred
			 for such services under each such waiver and State plan amendment option,
			 disaggregated by expenditures for medical assistance and administrative or
			 other expenditures.
					(3)The types of such
			 services provided by the State under each such waiver and State plan amendment
			 option.
					(4)The number of
			 individuals on a waiting list (if any) to be enrolled under each such waiver
			 and State plan amendment option or to receive services under each such waiver
			 and State plan amendment option.
					(5)With respect to home
			 health services, private duty nursing services, case management services, and
			 rehabilitative services provided under each such waiver and State plan
			 amendment option, the total number of individuals provided each type of such
			 services, the total amount of expenditures incurred for each type of services,
			 and whether each such service was provided for long-term care or acute care
			 purposes.
					(b)Public
			 availabilityNot later than 6 months after the date of enactment
			 of this Act, the Secretary of Health and Human Services, acting through the
			 Administrator of the Centers for Medicare & Medicaid Services, shall make
			 publicly available, in a State identifiable manner, the data described in
			 subsection (a) through an Internet website and otherwise as the Secretary
			 determines appropriate.
				402.GAO report on
			 Medicaid home health services and the extent of consumer self-direction of such
			 services
				(a)StudyThe Comptroller General of the United
			 States shall study the provision of home health services under State Medicaid
			 plans under title XIX of the Social Security Act. Such study shall include an
			 examination of the extent to which there are variations among the States with
			 respect to the provision of home health services in general under State
			 Medicaid plans, including the extent to which such plans impose limits on the
			 types of services that a home health aide may provide a Medicaid beneficiary
			 and the extent to which States offer consumer self-direction of such services
			 or allow for other consumer-oriented policies with respect to such
			 services.
				(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report to
			 Congress on the results of the study conducted under subsection (a), together
			 with such recommendations for legislative or administrative changes as the
			 Comptroller General determines appropriate in order to provide home health
			 services under State Medicaid plans in accordance with identified best
			 practices for the provision of such services.
				
